DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the electrical cable" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the exhaust pipe" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0142000 A2.
In regard to claim 14, EP 0142000 A2 discloses an electrical connector 10 adapted to be arranged at the end of an electrical cable 30, 32 for complementary connection of a mating connector 12, said electrical connector 10 comprising:
a connector body 14 and a plurality of electrical terminals 26, 28 for electrically connecting pins 42, 44 of said mating connector 12, the connector body 14 defining a passage for the electrical cable 30, 32 and a recess which arranges the plurality of electrical terminals 26, 28; and
a hook 50f, 52f configured to mechanically engage with a complementary feature 54, 56 provided on the mating connector 12 thus preventing removal of the electrical connector 10 without damage;
wherein said hook 50f, 52f is arranged at a resilient end of a spring 50, 52 extending from a base 62, 64 of the connector body 14;
wherein during engagement of the electrical connector 10 to the mating connector 12, said spring deflects from a rest position and when the electrical connector is fully engaged, said spring self-returns to said rest position (page 8, lines 27-33); and
wherein from said base 62, 64 of the connector body 14 extend two resilient arms 50j 52j defining said spring.
The recitation that the mating connector is an electro-actuator has not been given significant patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the .

Claim(s) 14, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 351083 A.
In regard to claim 14, EP 351083 A discloses an electrical connector 10 adapted to be arranged at the end of an electrical cable 70 for complementary connection of a mating connector 50, said electrical connector 10 comprising:
a connector body 11 and a plurality of electrical terminals 32 for electrically connecting pins 54 of said mating connector 50, the connector body 11 defining a passage 14a, 14b for the electrical cable 70 and a recess which arranges the plurality of electrical terminals 32; and
a hook 23 configured to mechanically engage with a complementary feature 53 provided on the mating connector 50 thus preventing removal of the electrical connector 10 without damage;
wherein said hook 23 is arranged at a resilient end of a spring 20a, 20b extending from a base 11, 13 of the connector body 11;
wherein during engagement of the electrical connector 10 to the mating connector 50, said spring deflects from a rest position and when the electrical connector 10 is fully engaged, said spring self-returns to said rest position; and
wherein from said base 11, 13 of the connector body 11 extend two resilient arms 21 defining said spring.
The recitation that the mating connector is an electro-actuator has not been given significant patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

In regard to claim 15, EP 351083 A discloses the base 11, 13 defines a box with peripheral walls (see fig. 2) closed by a lid 12.

In regard to claim 16, EP 351083 A discloses the passage comprises at least one hole and an opening provided through said peripheral walls (see fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al. (US 20150027108 A1) in view of EP 351083 A.
In regard to claims 14-16, Winkler et al. discloses an electro-actuator 10 comprising:
an overmoulded coil 36 from the outer face of which protrudes a block (see illustrated drawing below) wherefrom extends a plurality of electrical pins (see illustrated drawing below)  in electrical contact with a plurality of terminals (see illustrated drawing below) of an electrical connector (see illustrated drawing below), said electrical connector comprising;

	However, Winkler et al. does not disclose a hook mechanically engaged with said block, thereby preventing removal of the electrical connector without damage; wherein said hook is arranged at a resilient end of a spring extending from a base of the connector body;
wherein during engagement of the electrical connector to the electro-actuator, said spring deflects from a rest position and when the electrical connector is fully engaged, said spring self-returns to said rest position; and wherein from said base of the connector body extend two resilient arms defining said spring.
	EP 351083 A discloses an electrical connector 10 adapted to be arranged at the end of an electrical cable 70 for complementary connection of a mating connector 50, said electrical connector 10 comprising:
a connector body 11 and a plurality of electrical terminals 32 for electrically connecting pins 54 of said mating connector 50, the connector body 11 defining a passage 14a, 14b for the electrical cable 70 and a recess which arranges the plurality of electrical terminals 32; and
a hook 23 configured to mechanically engage with a block 53 provided on the mating connector 50 thus preventing removal of the electrical connector 10 without damage;
wherein said hook 23 is arranged at a resilient end of a spring 20a, 20b extending from a base 11, 13 of the connector body 11;
wherein during engagement of the electrical connector 10 to the mating connector 50, said spring deflects from a rest position and when the electrical connector 10 is fully engaged, said spring self-returns to said rest position;
wherein from said base 11, 13 of the connector body 11 extend two resilient arms 21 defining said spring;

wherein the passage comprises at least one hole and an opening provided through said peripheral walls (see fig. 2).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Winkler et al. by constructing the latching mechanism as disclosed by EP 351083 A in order to provide a reliable connection.

In regard to claim 17, Winkler et al. discloses wherein said electro-actuator is arranged in an electro-actuator body provided with an aperture (see illustrated drawing below) for inserting the connector body, the electrical connector further comprising a seal member (see illustrated drawing below) configured to seal said aperture once the electrical connector is fully inserted. 

In regard to claim 18, Winkler et al. discloses wherein the seal member is adapted to seal both around the electrical cable and around the connector body.
 
In regard to claim 19, Winkler et al. discloses the seal member is further provided with a locating feature (see illustrated drawing below) complementary engaged with the connector body.

In regard to claim 20, Winkler et al. discloses an electro-actuator 10 comprising:
an overmoulded coil 36 from the outer face of which protrudes a block (see illustrated drawing below) wherefrom extends a plurality of electrical pins (see illustrated drawing below)  in 
a connector body (see illustrated drawing below) and a plurality of electrical terminals for electrically connecting pins of said electro-actuator 10, the connector body defining a passage for the electrical cable (see illustrated drawing below) and a recess (see illustrated drawing below) which arranges the plurality of electrical terminals.
	However, Winkler et al. does not disclose a hook mechanically engaged with said block, thereby preventing removal of the electrical connector without damage; wherein said hook is arranged at a resilient end of a spring extending from a base of the connector body;
wherein during engagement of the electrical connector to the electro-actuator, said spring deflects from a rest position and when the electrical connector is fully engaged, said spring self-returns to said rest position; and wherein from said base of the connector body extend two resilient arms defining said spring.
	EP 351083 A discloses an electrical connector 10 adapted to be arranged at the end of an electrical cable 70 for complementary connection of a mating connector 50, said electrical connector 10 comprising:
a connector body 11 and a plurality of electrical terminals 32 for electrically connecting pins 54 of said mating connector 50, the connector body 11 defining a passage 14a, 14b for the electrical cable 70 and a recess which arranges the plurality of electrical terminals 32; and
a hook 23 configured to mechanically engage with a block 53 provided on the mating connector 50 thus preventing removal of the electrical connector 10 without damage;
wherein said hook 23 is arranged at a resilient end of a spring 20a, 20b extending from a base 11, 13 of the connector body 11; and
wherein during engagement of the electrical connector 10 to the mating connector 50, said spring deflects from a rest position and when the electrical connector 10 is fully engaged, said spring self-returns to said rest position.


In regard to claim 21, Winkler et al. discloses the block is a cuboid from a face of which extends said plurality of electrical pins 20.

In regard to claim 22, Winkler et al. discloses a doser 10 adapted for spraying a fluid, said doser having a body enclosing an electro-actuator, the body being provided with an aperture (see illustrated drawing below) enabling insertion of an electrical connector 20, the electrical connector 20 comprising:
a connector body (see illustrated drawing below) and a plurality of electrical terminals (see illustrated drawing below) for electrically connecting pins (see illustrated drawing below) of said electro-actuator, the connector body defining a passage for the electrical cable (see illustrated drawing below) and a recess (see illustrated drawing below) which arranges the plurality of electrical terminals.
However, Winkler et al. does not disclose a hook mechanically engaged with a complementary feature, thereby preventing removal of the electrical connector without damage; wherein said hook is arranged at a resilient end of a spring extending from a base of the connector body;
wherein during engagement of the electrical connector to the electro-actuator, said spring deflects from a rest position and when the electrical connector is fully engaged, said spring self-returns to said rest position; and wherein from said base of the connector body extend two resilient arms defining said spring.

a hook 23 configured to mechanically engage with a complementary feature 53 provided on the mating connector 50 thus preventing removal of the electrical connector 10 without damage;
wherein said hook 23 is arranged at a resilient end of a spring 20a, 20b extending from a base 11, 13 of the connector body 11;
wherein during engagement of the electrical connector 10 to the mating connector 50, said spring deflects from a rest position and when the electrical connector 10 is fully engaged, said spring self-returns to said rest position; and
wherein from said base 11, 13 of the connector body 11 extend two resilient arms 21 defining said spring.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Winkler et al. by constructing the latching mechanism as disclosed by EP 351083 A in order to provide a reliable connection.

In regard to claim 23, Winkler et al. discloses the doser 10 configured to be arranged on the exhaust pipe of an internal combustion engine for spraying therein a reagent fluid (see para. [0022-0026]).

In regard to claim 24, Winkler et al. discloses the doser body comprises a cylindrical wall extending along a main axis between a front nozzle 18 and a rear wall (see illustrated drawing below) provided with said aperture for insertion of the electrical connector 20.



[AltContent: textbox (seal member)][AltContent: connector]
[AltContent: textbox (locating feature)][AltContent: connector][AltContent: textbox (aperture)][AltContent: arrow][AltContent: textbox (terminals)][AltContent: connector][AltContent: connector][AltContent: textbox (rear wall)][AltContent: connector][AltContent: textbox (pins)][AltContent: connector][AltContent: textbox (connector body)][AltContent: textbox (recess)][AltContent: connector][AltContent: textbox (electrical cable)][AltContent: connector][AltContent: textbox (electrical connector)][AltContent: arrow][AltContent: textbox (block)][AltContent: connector]
    PNG
    media_image1.png
    578
    648
    media_image1.png
    Greyscale



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
2/11/2022

/THO D TA/Primary Examiner, Art Unit 2831